IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2644 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 46 DB 2019
                                :
           v.                   :           Attorney Registration No. 201826
                                :
MICHAEL E. McHALE,              :           (Lancaster County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 20th day of September, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Michael E. McHale is suspended on

consent from the Bar of this Commonwealth for a period of one year and one day. He

shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).